                        UNITED STATES DISTRICT COURT

                        MIDDLE DISTRICT OF LOUISIANA



    UNITED STATES OF AMERICA                                              CIVIL ACTION

    VERSUS

    5621 VAN ZANDT STREET,
    HOUSTON, TEXAS 77016                                        NO. 20-00338-BAJ-EWD


                                 RULING AND ORDER

       Before the Court is Claimant Martrell Harris’s Motion To Stay Civil

Proceeding Pursuant To 18 USC § 981(g)(2) (Doc. 8), which seeks a stay of the

above-captioned in rem proceedings. Claimant’s Motion does not provide any

argument or authority to support his request, but notes that he is the owner of the

property targeted by the Government’s in rem complaint, and, further, that he “is not

aware of any currently pending federal or state indictment or outstanding arrest

warrant against [him].” (Id. at ¶ 3)

       The Government opposes Claimant’s Motion, arguing that Claimant lacks

standing to pursue a stay because Claimant has not, to date, filed an answer to the

Government’s complaint. (Doc. 9).1


1 Claimant’s motion indicates that the Government supports his request for a stay, stating
“in a related February 8, 2021 status conference, the government did not oppose and in fact
supported a stay of this civil forfeiture proceeding.” (Doc. 8 at ¶ 5). The Government disputes
this characterization, explaining that the February 8 conference involved a “separate matter,
… a different defendant, and a different district judge,” and that there has been no discussion
among the parties of a stay in this proceeding. (Doc. 9 at 3).
        For present purposes, the Court will assume that the parties’ diverging views of what
occurred at the February 8 conference reflects a misunderstanding, not an intentional
      18 U.S.C. § 983(a)(4)(B) and Rule G(5)(b) of the Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions govern civil forfeiture

proceedings such as this one. In relevant part, each requires that a person asserting

an interest in seized property must first “file a claim asserting such person's interest

in the property,” and must thereafter “file an answer to the Government's complaint

for forfeiture.” 18 U.S.C. § 983(a)(4)(A) & (B); see also Supp. Rule G(5)(b). “Failure to

comply with these requirements leaves a claimant without standing to challenge the

forfeiture.” United States v. $15,701.97 U.S. Currency, No. 09-cv-3437, 2010 WL

3418246, at *1 (E.D. La. Aug. 23, 2010) (Fallon, J.).

      Here, the record reflects that the Government filed its Verified Complaint For

Forfeiture In Rem against the subject property on June 4, 2020, (Doc. 1), and that

Claimant thereafter filed his Verified Claim on August 31, 2020, (Doc. 6). Since filing

his Verified Claim, however, Claimant has not filed an answer. Having failed to file

an answer, Claimant lacks standing to seek a stay of these proceedings. $15,701.97

U.S. Currency, 2010 WL 3418246, at *1.

      Accordingly,

      IT IS ORDERED that Claimant’s Motion To Stay Civil Proceeding Pursuant

To 18 USC § 981(g)(2) (Doc. 8) be and is hereby DENIED.

                                   Baton Rouge, Louisiana, this 6th day of July, 2021

                                         _____________________________________
                                         JUDGE BRIAN A. JACKSON
                                         UNITED STATES DISTRICT COURT
                                         MIDDLE DISTRICT OF LOUISIANA


misrepresentation.
                                           2
